Exhibit 10.2

PATHMARK STORES, INC.

200 Milik Street, Carteret, NJ 07008

(732) 499-3930 Fax: (732) 499-3460

 

March 4, 2007

 

Robert J. Joyce

Pathmark Stores, Inc.

200 Milik Street

Carteret, NJ 07008

 

 

Re:

Transaction Bonus

 

Dear Robert:

 

As you know, Pathmark Stores, Inc., a Delaware corporation (the “Company”),
proposes to enter into an Agreement and Plan of Merger (the “Merger Agreement”)
with The Great Atlantic & Pacific Tea Company, Inc., a Maryland corporation
(“Parent”), and Sand Merger Corp., a Delaware corporation and a wholly owned
Subsidiary of Parent (“Merger Sub”), pursuant to which, among other things,
Merger Sub will merge with and into the Company (the “Merger”) and the Company
will become a wholly owned subsidiary of Parent.

In connection with the Company’s entrance into the Merger Agreement, this letter
agreement (the “Letter Agreement”) will confirm your and the Company’s
understanding that the Company will pay to you a transaction bonus of $50,000
(the “Transaction Bonus”) within three (3) business days following the
consummation of the Merger, but only if:

 

 

•

you remain continuously employed by the Company through the date on which the
Merger occurs;

 

 

•

you terminate your employment with the Company on or prior to the date on which
the Merger occurs for “Good Reason.” For purposes of this Letter Agreement,
“Good Reason” shall have the meaning set forth in your employment agreement with
the Company; or

 

 

•

the Company terminates your employment on or prior to the date on which the
Merger occurs for reasons that do not constitute “Cause.” For purposes of this
Letter Agreement, “Cause” shall have the meaning set forth in your employment
agreement with the Company.

 

For the avoidance of doubt, you will not receive the Transaction Bonus if you
voluntarily terminate your employment with the Company other than for Good
Reason or if your employment is terminated for Cause on or prior to the date on
which the Merger occurs.

 

 



Nothing contained in this Letter Agreement conveys upon you the right to
continue to be employed by the Company, constitutes a contract or agreement of
employment, or restricts Company’s right to terminate you at any time, with or
without Cause. No representation, promise or inducement has been made by either
party hereto that is not embodied in this Letter Agreement, and neither party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

 

The terms of this Letter Agreement will be governed by the laws of the State of
New Jersey. This Letter Agreement supersedes any prior or other agreements or
understandings, oral or written, with respect to the payment of the Transaction
Bonus, and neither this Agreement nor the amount or terms of the Transaction
Bonus may be modified other than in a writing signed by the Company and you.

 

Very truly yours,

 

PATHMARK STORES, INC.

 

 

By:

/s/ John T. Standley         

Name: John T. Standley
Title:   Chief Executive Officer

 

 

Agreed and Accepted as of the date first set forth above:

 

/s/ Robert J. Joyce         

Robert J. Joyce

 

 

 

 

2

 

 